The tenant having withdrawn the prior proceeding may not be permitted to reinstate it and thus extend the time limitation for the institution of an article 78 proceeding. Especially is this so since subsequent to the commencement of the original *832proceeding the tenant acquiesced in the ruling of the rent commission by paying the very rent which he then protested. Any arrangement which the tenant may have made with the landlord leading to the withdrawal of the original proceeding is not binding upon the rent commission. This is not the proper forum to enforce any claim which he may have against the landlord as the result of any such arrangement. Order unanimously reversed and the motion denied. Concur — Peck, P. J., Callahan, Bastow and Rabin, JJ.